            Case 3:20-cv-03251-VC Document 12 Filed 08/31/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ROBERT LEE JENKINS,                                 Case No. 20-cv-03251-VC (PR)
                   Petitioner,
                                                      ORDER TO SHOW CAUSE
            v.
                                                      Re: Dkt. Nos. 4, 5
  TED BLOOM,
                   Respondent.



       Robert Lee Jenkins is a state prisoner currently incarcerated at the Correctional Training

Institute in Soledad, California. He has filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging a disciplinary hearing at his prison. Jenkins’ motions

for leave to proceed in forma pauperis are granted.

       It does not appear from the face of the petition that it is clearly without merit. Good

cause appearing, the Court hereby issues the following orders:
       1.        The Clerk shall serve electronically a copy of this order upon the respondent and

the respondent’s attorney, the Attorney General of the State of California, at the following email

address: SFAWTParalegals@doj.ca.gov. The Petition and the exhibits thereto are available via

the Electronic Case Filing System for the Northern District of California. The Clerk shall serve

by mail a copy of this order on petitioner.

       2.        No later than sixty days from the date of this Order, Respondent shall file with

this Court and serve upon Jenkins an Answer conforming in all respects to Rule 5 of the Rules

Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
Respondent shall file with the Answer all portions of the state record that have been transcribed
            Case 3:20-cv-03251-VC Document 12 Filed 08/31/20 Page 2 of 2




previously and are relevant to a determination of the issues presented by the petition. If Jenkins

wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

will be deemed submitted and ready for decision on the date the Traverse is due.

       3.      No later than sixty days from the date of this Order, Respondent may file with this

Court and serve upon Jenkins a motion to dismiss on procedural grounds in lieu of an Answer, as

set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases.

If Respondent files such a motion, Jenkins shall file with the Court and serve on Respondent an

opposition or statement of non-opposition to the motion within thirty days of receipt of the

motion, and Respondent shall file with the Court and serve on Jenkins a reply within fourteen

days of receipt of an opposition.

       4.      It is Jenkins’ responsibility to prosecute this case. He must keep the Court

informed of any change of address by filing a separate paper with the Clerk headed “Notice of

Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

document to Respondent’s counsel.

       5.      Extensions of time are not favored, though reasonable extensions will be granted.

Any motion for an extension of time must be filed no later than three days prior to the deadline
sought to be extended.



       IT IS SO ORDERED.

Dated: August 31, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
